Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:

*Applicant is directed to elect ONE (1) embodiment from EACH  Group below to form a single embodiment of the invention. 
	
Group A: Overall system design embodiments:
Embodiment I	FIGURE 2A, 2B, 3;
Embodiment II	FIGURE 5;
Embodiment III	FIGURE 6;
Embodiment IV	FIGURE 7A, 7B; 
Embodiment V	FIGURE 7C; 
Embodiment VI	FIGURE 7D; 
Embodiment VII	FIGURE 7E-7G; 
Embodiment VIII	FIGURE 8;
Embodiment IX	FIGURE 9, 10
Embodiment X	FIGURE 15A;
Embodiment XI	FIGURE 15B;
Embodiment XII	FIGURE 16; and
Embodiment XIII	FIGURE 17.

Group B: Component Embodiments:
Embodiment I	FIGURE 12A; and
Embodiment II	FIGURE 12B. 


The species are independent or distinct because they are not connected in at least design, operation, and/or effect as evidenced by the distinct structures identified above in regard to the FIGURES and respective corresponding operation and effects of said respective FIGURE/ embodiment. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
(i) the inventions have acquired a separate status in the art in view of their different classification;
(ii) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(iii) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 

(v) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836